Citation Nr: 0617676	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment for eye problems on 
April 17, 2001, May 10, 2001, July 3, 2001, September 12, 
2001, September 25, 2001, September 26, 2001, and October 2, 
2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from May 1957 to December 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the above Department of Veterans 
Affairs (VA) Medical Center (MC), which is the agency of 
original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The veteran has a 100 percent, permanent and total rating 
for service-connected bronchiectasis, effective from October 
7, 1996.

2.  The veteran incurred unauthorized non-VA medical expenses 
for treatment as an outpatient on April 17, 2001, and May 10, 
2001; for outpatient surgical procedures performed on July 3, 
2001 (ptosis repair); and follow-up outpatient treatment on 
September 25, 2001, September 26, 2001, and October 2, 2001.

3.  The medical treatment received and surgical procedures 
performed on April 17, 2001, May 10, 2001, July 3, 2001, 
September 25, 2001, September 26, 2001, and October 2, 2001, 
were not rendered in a medical emergency.

4.  VA facilities were available to the veteran on the above 
dates to have provided non-emergency medical care as 
necessary.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred for an eye disorder on April 17, 2001, May 
10, 2001, July 3, 2001, September 12, 2001, September 25, 
2001, September 26, 2001, and October 2, 2001, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-.1008 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2005).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the VAMC file on 
appeal, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  We note 
that the development of medical evidence appears to be 
complete.  Unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.

In a letter dated in June 2004, the AOJ informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of the June 2004 
statement of the case (SOC), of the pertinent law and what 
the evidence must show in order to substantiate his claim, 
and adequately explained the basis for the decision.  The 
VAMC has obtained the pertinent records for the treatment in 
question which the veteran received.  He has not submitted or 
made reference to any additional records which would tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


II.  Factual Background

The veteran is seeking reimbursement for medical expenses 
incurred at private facilities.  He contends that he was in 
need of emergency care for problems related to non-service-
connected eye problems, and that he attempted to obtain that 
care at a VA facility.  He essentially asserts, however, that 
he was refused treatment at that facility and was forced to 
seek treatment from a private physician.  

The veteran has a 100 percent, permanent and total rating for 
service-connected bronchiectasis, effective October 1996.  
Although service connection is not in effect for any eye 
problems, his total rating renders him eligible for 
treatment.

Treatment records from the Center for Sight reflect that, on 
April 17, 2001, the veteran sought treatment for his eye 
health as it related to "dry socket" of the left eye and 
bilateral droopy lids.  The pertinent diagnoses included 
mixed cataracts, ptosis with function defect and blepharitis.  
On May 10, 2001, he was evaluated for complaints of blurred 
vision and heavy eyelids.  The physician noted the veteran's 
visual field demonstrated a 30 percent loss of upper field 
vision secondary to ptosis with functional defect.  On July 
3, 2001, the veteran underwent surgical repair of the ptosis.  
Subsequent treatment records show that on September 12, 2001, 
he was evaluated for vertical diplopia following ptosis 
repair.  He was seen for comprehensive examination and 
refraction on September 25, 2001, and for followup 
opthalmoscopy examination on September 26 2001.  He was last 
seen on an outpatient basis on October 2, 2001.

Also of record are outpatient treatment records from the Bay 
Pines VAMC, dated from September 2001 to December 2001.  An 
entry dated September 26, 2001, shows the veteran had been 
evaluated by a private physician for significant changes in 
his left eye vision.  He indicated that he was scheduled for 
further evaluation and possible laser surgery, as the vision 
change might be due to cataracts, diabetes, or hypertension.  
He said that, as result, he "needed work done" but VA 
refused to do the necessary tests.  He also complained of 
difficulty in contacting his VA physician.  

The VA physician informed the veteran that if the change in 
vision were from a cataract, then it was not an emergency 
situation.  The VA physician then explained that, since the 
veteran was not diabetic and his blood pressure was currently 
controlled, the visual change was a long term effect and not 
acute.  The VA physician further explained that further 
information was needed from the private physician before any 
further testing or evaluation could be ordered, and that a 
future eye appointment had already been scheduled.  

III.  Analysis

It is neither alleged, nor suggested by the record, that the 
veteran had any prior authorization from VA to receive the 
medical care he was provided on April 17, 2001, May 10, 2001, 
July 3, 2001, September 12, 2001, September 25, 2001, 
September 26, 2001, and/or October 2, 2001.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one is lacking, the benefit sought may not be granted.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In this case, at the time of the treatment in issue, service 
connection was in effect for bronchiectasis, which had been 
evaluated as 100 percent disabling for many years.  The 
veteran is considered permanently and totally disabled as a 
result of a service-connected disability.  See 38 C.F.R. § 
17.120(a).

A review of the record indicates that the veteran does not 
satisfy all of the criteria as set forth above.  There is no 
indication that the medical treatment the veteran received on 
April 17, 2001, May 10, 2001, July 3, 2001, September 12, 
2001, September 25, 2001, September 26, 2001, and/or October 
2, 2001, was for a medical emergency such that a VA facility 
was not feasibly available.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided on April 17, 2001, May 10, 2001, 
July 3, 2001, September 12, 2001, September 25, 2001, 
September 26, 2001, and October 2, 2001, must be denied under 
these provisions.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
which provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2005).

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement 
to care or services under a health-plan contract, which 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

It does not appear that the veteran's eye problems ever 
required emergency treatment.  Neither he nor his private 
physician appears to have felt that his situation was of an 
emergent nature, since no emergency room treatment was 
involved and the surgery was scheduled several months after 
the initial visit on April 17, 2001.  While the Board 
acknowledges that the eye problems may have required urgent 
attention, the treatment does not meet the requirements for 
emergency services under 38 C.F.R. § 17.1002.

In addition, as confirmed by the invoice of charges from the 
Center for Sight relative to the treatment received on the 
dates in question, the veteran has health care coverage under 
Medicare "Part B,." a supplementary medical insurance for 
the aged and disabled which was created pursuant to section 
1831 of the Social Security Act.  See 42 U.S.C.A. § 1395j 
(West 2002).  The definition of a health-care contract 
includes such insurance plans.  38 U.S.C.A. § 1725(f)(2)(B).  
Thus, because the veteran has entitlement to care or service 
under a health-care contract, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment for eye problems on 
April 17, 2001, May 10, 2001, July 3, 2001, September 12, 
2001, September 25, 2001, September 26, 2001, and October 2, 
2001, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


